      Case 1:19-cv-01420-CM Document 44 Filed 11/05/19 Page 1 of 4



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK


IN RE AVON SECURITIES LITIGATION                              Case No. 1:19-cv-01420-CM




                     STIPULATION AND [PROPOSED] ORDER
                      JOINING DEFENDANT DAVID LEGHER
                            IN MOTION TO DISMISS

               WHEREAS, Plaintiffs filed their Amended Consolidated Class Action

Complaint in the above-captioned action on June 28, 2019 (ECF No. 25);

               WHEREAS, on July 24, 2019, Plaintiffs filed a Corrected Amended

Consolidated Class Action Complaint (ECF No. 32) (“Complaint”), which currently

serves as the operative complaint in the above-captioned proceedings;

               WHEREAS, on July 26, 2019, defendants Avon Products, Inc.,

Sherilyn S. McCoy, James S. Scully and James S. Wilson (“Moving Defendants”) moved

to dismiss the Complaint, with prejudice (“July 26 Motion to Dismiss”) (ECF Nos. 33,

34, 35);

               WHEREAS, defendant David Legher had not been served with process as

of July 26, 2019, and therefore did not join in the July 26 Motion to Dismiss at that time;

               WHEREAS, counsel for Plaintiffs requested that Mr. Legher waive

service of process, and provided Mr. Legher with such waiver on August 20, 2019;

               WHEREAS, the July 26 Motion to Dismiss has been fully briefed by the

parties, with Plaintiffs’ Opposition filed on August 30, 2019 (ECF No. 40), and the

Moving Defendants’ Reply filed on September 13, 2019 (ECF No. 41);
      Case 1:19-cv-01420-CM Document 44 Filed 11/05/19 Page 2 of 4



               WHEREAS, on October 8, 2019, Mr. Legher’s waiver of service of

process was filed within the permitted time set forth in Fed. R. Civ. P. 4(d)(1)(F) (ECF

No. 43);

               WHEREAS, Mr. Legher, within the permitted time to respond to the

Complaint set forth in Fed. R. Civ. P. 4(d)(3), now seeks to move to dismiss the

Complaint on the same grounds and for the same reasons set forth in the July 26 Motion

to Dismiss (ECF Nos. 33, 34, 35) and the September 13, 2019 Reply (ECF No. 41) and

joins the Moving Defendants’ request for oral argument dated September 13, 2019 (ECF

No. 42);

               WHEREAS, the Plaintiffs and Mr. Legher agree that no further briefing

on Mr. Legher’s motion to dismiss is necessary and agree to stand on the existing briefing

as filed on behalf of all defendants;

               NOW THEREFORE, IT IS STIPULATED AND AGREED:

       1.      Defendant Mr. Legher hereby joins in the July 26 Motion to Dismiss and

the September 13, 2019 Reply;

       2.      Plaintiffs oppose Mr. Legher’s motion to dismiss for the reasons set forth

in the August 30, 2019 Opposition;

       3.      No party intends to file further briefing and the July 26 Motion to Dismiss

is fully submitted.




                                            2
     Case 1:19-cv-01420-CM Document 44 Filed 11/05/19 Page 3 of 4



Dated: November 5, 2019

                                   Respectfully submitted,

                                   LEVI & KORSINSKY LLP,

                                      by
                                                    /s/ Gregory M. Nespole
                                                    Gregory Mark Nespole


                                      Eduard Korsinsky
                                      Gregory Mark Nespole
                                      Christopher J. Kupka
                                         55 Broadway, 10th Floor
                                             New York, NY 10006
                                                (212) 363-7500
                                                     ek@zlk.com
                                                     gnespole@zlk.com
                                                     ckupka@zlk.com

                                      Counsel for Lead Plaintiff, Additionally Named
                                      Plaintiff, and the Proposed Class


                                      LABATON SUCHAROW LLP
                                      Carol C. Villegas
                                      Christine M. Fox
                                      Theodore J. Hawkins
                                         140 Broadway
                                              New York, NY 10005
                                                 (212) 907-0700
                                                     cvillegas@labaton.com
                                                     cfox@labaton.com
                                                     thawkins@labaton.com

                                      Additional Counsel for Lead Plaintiff,
                                      Additionally Named Plaintiff, and the Proposed
                                      Class




                                  3
     Case 1:19-cv-01420-CM Document 44 Filed 11/05/19 Page 4 of 4



                                   CRAVATH, SWAINE & MOORE LLP,

                                      by
                                                      /s/ Karin A. DeMasi
                                                        Karin A. DeMasi


                                      Karin A. DeMasi
                                      Andrew D. Huynh
                                         Worldwide Plaza
                                             825 Eighth Avenue
                                                New York, NY 10019
                                                    (212) 474-1000
                                                       kdemasi@cravath.com
                                                       ahuynh@cravath.com


                                      Attorneys for Defendants Avon Products, Inc.,
                                      Sherilyn S. McCoy, James S. Scully, James S.
                                      Wilson and David Legher


SO ORDERED:


Dated: _______________
                                      The Honorable Colleen McMahon
                                      Chief United States District Judge




                                  4
